DETAILED ACTION
	This office action is in response to the amendment filed on August 4, 2022.  In accordance with this amendment, independent claim 1 has been amended, while claim 8 has been formally canceled.
Claims 1-7 and 9-11 remain pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claims 6 and 9, because independent claim 1 has been amended to include the features “the three dimensional display surface has a facet shape”, and in view of the context of such embodiment in the drawings (note at least Figs. 3-7), there is not proper enablement for the additional features of claim 6 in which the 3D display surface of the optical faceplate “is at least partly curved shaped” or the features of claim 9 in which “a polished surface” and “a textured surface” are then more specific for the display.  Claims 6 and 9 relate to distinct embodiments of the “three dimensional display surface” that are distinct from those amendments (of original dependent claim 8) into independent claim 1.  For these reasons, there is not proper enablement for such features with a “facet shape” display surface (e.g. a diamond shape with facet) must be found as part of current claim 1.  Accordingly, claims 6 and 9 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 6 and 9, these claims are considered as vague and indefinite under the meaning of 35 U.S.C. 112(b) because such features (of claim 6 in which the 3D display surface of the optical faceplate “is at least partly curved shaped” or the features of claim 9 in which “a polished surface” and “a textured surface” are then more specific for the display) would serve to conflict with the features as amended into independent claim 1.  For example, the “at least partly curved shaped” features of claim 6 now conflict with the facet shape (diamond) of claim 1; which the first and second portions of the display having a “polished surface” and a “textured surface” of claim 9 now conflict with the facet shape (diamond) of claim 1.  Dependent claims cannot conflict with the independent claim upon which they depend, and there is no clarity of such features combining with a facet / diamond shape.  Accordingly, claims 6 and 9 are rejected under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-5, 7, and 10-11 are allowed.  Claim 1 is the sole pending independent claim and has been amended into condition for allowance on August 4, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Lambert US ‘087; Huang US ‘122) does not expressly teach or reasonably suggest, in combination, the further amended features which require the “three dimensional display surface has a facet shape.”  The Examiner generally agrees with Applicant’s remarks (see pages 4-6 dated August 4, 2022) regarding such amendments to independent claim 1.  For these reasons, and in the context of what the “facet shape” means in the drawings (see at least Applicant’s Figs. 3-7, for example) the Examiner is unable to present a prima facie case of obviousness to independent claim 1 based on the requirements of 35 U.S.C. 103.  Claims 2-5, 7, and 10-11 are also found allowable at least as being further dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 4-6), filed August 4, 2022, with respect to “the three dimensional surface has a facet shape” arguments regrading such features in combination with all originally claim limitation of claim 1, have been fully considered and are persuasive.  Based on these narrowing amendments, the persuasive arguments regarding same, and the context of what the 3D surface having “a facet shape” means in view of the drawings, all prior art rejections (35 U.S.C. 103 to Lambert and further in view of Huang) mailed on May 23, 2022 have been withdrawn.  Claims 1-5, 7, and 10-11 now serve to create a patentable distinction over the closest prior art of the current record.

However, upon further consideration, a new ground(s) of rejection is made to dependent claims 6 and 9.  Claims 6 and 9 do not properly depend on claim 1, as amended, and are rejected herein under 35 U.S.C. 112(a) and (b).


Conclusion
THIS ACTION IS MADE FINAL.  In order to move this application to allowance, dependent claims 6 and 9 must be formally canceled in response to this office action.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 9, 2022